DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cassell (US 10,800,240) in view of Devereaux (US 8,146,984) and in view of Whitfield (US 9,821,644) and further in view of Popadynetz (US 2018/0099549).
	Regarding claim 1, Cassell discloses an impact resistant vehicle cover assembly for protecting a vehicle’s exterior from impact damage (see abstract), the assembly comprising a first sheet being positionable over a vehicle (Fig. 1B; layer 110), the first sheet being comprised of a textile such that the first sheet is inhibited from abrading the vehicle (col. 3, lines 23-25), a second sheet (Fig. 1B, layer 300) being positioned on the first sheet (layer 110), the second sheet being comprised of a resiliently compressible material wherein the second sheet is configured to protect the vehicle from impact damage (col. 2, lines 20-24 and col. 3, lines 29-31), a plurality of domes (bubble wrap 120), each of the domes (bubbles) being coupled to the second sheet (col. 3, lines 26-41), each of the domes (bubbles) being comprised of a resiliently compressible material wherein each of the domes is configured to absorb impact energy to protect the vehicle from impact damage (col. 2, lines 20-24 and col. 4, lines 8-15), and a third sheet (layer 130) being positioned over the domes.
	Cassell fails to teach the first sheet comprising a synthetic textile; each of the domes being comprised of one of a compressible gel and a foam rubber; and the third sheet comprised of a resiliently compressible material, wherein the third sheet is configured to resist being damaged by projectiles.
	Devereaux teaches a protective vehicle cover wherein the inner ply comprises a synthetic textile for the purpose of providing water resistance and excellent tear and abrasion resistance (col. 5, lines 15-40).
	Whitfield teaches a vehicle protection cover wherein the top layer is comprised of a resilient compressible material for the purpose of absorbing energy from a projectile thereby inhibiting the projectile from damaging the vehicle (col. 2, lines 14-20).
	Popadynetz teaches a vehicle cover including an impact absorbing material including domes wherein the domes are formed of a foam rubber (paragraphs [0037-0042]) for the purpose of absorbing significant amounts of energy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first sheet in Cassell to comprise a synthetic textile as suggested by Devereaux in order to provide a protective vehicle cover with water resistance and excellent tear and abrasion resistance.
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third sheet in Cassell to comprise a resiliently compressible material as suggested by Whitfield in order to absorb energy from a projectile thereby inhibiting the projectile from damaging the vehicle.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy absorbing material in Cassell to have domes comprised of a foam rubber as suggested by Popadynetz in order to absorb significant amounts of energy.
Regarding claim 2, Cassell teaches the first sheet having a top surface and a perimeter edge, the perimeter edge having a front side and a back side (Fig. 2). However, Cassell fails to teach the assembly including a pair of elastomeric members, each of the elastomeric members being coupled to a respective one of the front side and the back side of the perimeter edge of the first sheet, each of the elastomeric members tightening the front side and the back side beneath a respective front side and back side of the vehicle for retaining the first sheet on the vehicle.
	Whitfield teaches a vehicle protection assembly including a pair of elastomeric members (members 30), each of the elastomeric members being coupled to a respective one of the front side and the back side of the perimeter edge of the first sheet (Fig. 4), each of the elastomeric members tightening the front side and the back side beneath a respective front side and back side of the vehicle (Fig. 2; col. 2, lines 23-35) for the purpose of retaining the cover on the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle cover assembly in Cassell to include a pair of elastomeric members, each of the elastomeric members being coupled to a respective one of the front side and the back side of the perimeter edge of the first sheet, each of the elastomeric members tightening the front side and the back side beneath a respective front side and back side of the vehicle as suggested by Whitfield in order to retain the cover on the vehicle.
	Regarding claim 3, Cassell discloses the first sheet (layer 110) having a top surface, and the second sheet (layer 300) having an upper surface and a lower surface, the lower surface being bonded to the top surface of the first sheet, and the domes (bubbles 120) being spaced apart from each other and being distributed over an entirety of the upper surface of the first sheet (Fig. 1A-1B).
	Regarding claim 4, Cassell discloses the third sheet (layer 130) being comprised of a fluid impermeable material (col. 3, lines 42-45), wherein the third sheet is configured to protect the vehicle from precipitation, and the third sheet has a bottom surface, the bottom surface being bonded to an apex of each of the domes (Fig. 1A).

	Regarding claim 5, Cassell discloses an impact resistant vehicle cover assembly for protecting a vehicle’s exterior from impact damage (see abstract), the assembly comprising a first sheet being positionable over a vehicle (Fig. 1B; layer 110), the first sheet being comprised of a textile such that the first sheet is inhibited from abrading the vehicle (col. 3, lines 23-25), the first sheet has a top surface and a perimeter edge, the perimeter edge having a front side and a back side (layer 110), a second sheet (Fig. 1B, layer 300) being positioned on the first sheet (layer 110), the second sheet being comprised of a resiliently compressible material wherein the second sheet is configured to protect the vehicle from impact damage (col. 2, lines 20-24 and col. 3, lines 29-31), the second sheet having an upper surface and a lower surface, the lower surface being bonded to the top surface of the first sheet (Fig. 1B), a plurality of domes (bubble wrap 120), each of the domes (bubbles) being coupled to the second sheet (col. 3, lines 26-41), each of the domes (bubbles) being comprised of a resiliently compressible material wherein each of the domes is configured to absorb impact energy to protect the vehicle from impact damage (col. 2, lines 20-24 and col. 4, lines 8-15), the domes (bubbles) being spaced apart from each other and being distributed over an entirety of the upper surface of the first sheet (Figs. 1A-1B), and a third sheet (layer 130) being positioned over the domes, the third sheet being comprised of a fluid impermeable material (col. 3, lines 42-45), wherein the third sheet is configured to protect the vehicle from precipitation, and the third sheet has a bottom surface, the bottom surface being bonded to an apex of each of the domes (Fig. 1A).
Cassell fails to teach the first sheet comprising a synthetic textile; each of the domes being comprised of one of a compressible gel and a foam rubber; and the third sheet comprised of a resiliently compressible material, wherein the third sheet is configured to resist being damaged by projectiles.
	Devereaux teaches a protective vehicle cover wherein the inner ply comprises a synthetic textile for the purpose of providing water resistance and excellent tear and abrasion resistance (col. 5, lines 15-40).
	Whitfield teaches a vehicle protection cover wherein the top layer is comprised of a resilient compressible material for the purpose of absorbing energy from a projectile thereby inhibiting the projectile from damaging the vehicle (col. 2, lines 14-20).
Popadynetz teaches a vehicle cover including an impact absorbing material including domes wherein the domes are formed of a foam rubber (paragraphs [0037-0042]) for the purpose of absorbing significant amounts of energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first sheet in Cassell to comprise a synthetic textile as suggested by Devereaux in order to provide a protective vehicle cover with water resistance and excellent tear and abrasion resistance.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy absorbing material in Cassell to have domes formed of a foam rubber as suggested by Popadynetz in order to absorb significant amounts of energy.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third sheet in Cassell to comprise a resiliently compressible material as suggested by Whitfield in order to absorb energy from a projectile thereby inhibiting the projectile from damaging the vehicle.
Additionally, Cassell fails to teach the assembly including a pair of elastomeric members, each of the elastomeric members being coupled to a respective one of the front side and the back side of the perimeter edge of the first sheet, each of the elastomeric members tightening the front side and the back side beneath a respective front side and back side of the vehicle for retaining the first sheet on the vehicle.
	Whitfield teaches a vehicle protection assembly including a pair of elastomeric members (members 30), each of the elastomeric members being coupled to a respective one of the front side and the back side of the perimeter edge of the first sheet (Fig. 4), each of the elastomeric members tightening the front side and the back side beneath a respective front side and back side of the vehicle (Fig. 2; col. 2, lines 23-35) for the purpose of retaining the cover on the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle cover assembly in Cassell to include a pair of elastomeric members, each of the elastomeric members being coupled to a respective one of the front side and the back side of the perimeter edge of the first sheet, each of the elastomeric members tightening the front side and the back side beneath a respective front side and back side of the vehicle as suggested by Whitfield in order to retain the cover on the vehicle.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot in view of the new ground of rejection which is presented above.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781